FILED
                           NOT FOR PUBLICATION
                                                                               MAR 2 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    20-10289

              Plaintiff-Appellee,                D.C. Nos.
                                                 4:18-cr-00403-HSG-1
 v.                                              4:18-cr-00403-HSG

JOSE GRANADOS,
                                                 MEMORANDUM*
              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                      Argued and Submitted February 9, 2022
                            San Francisco, California

Before: WARDLAW, IKUTA, and BADE, Circuit Judges.

      Jose Granados appeals his conviction, following a bench trial, of one count

of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court did not err in denying Granados’s motion to suppress

because, considering the totality of the circumstances, see United States v. Burkett,

612 F.3d 1103, 1107 (9th Cir. 2010), the officers had reasonable suspicion that

Granados was armed and dangerous. Officer Leach was concerned that Granados

was involved in a drug-related operation based on the strong odor of marijuana

emanating from Granados’s vehicle and Officer Leach’s suspicion that Granados

may be transporting illegal quantities for the purpose of selling, which contributes

to the reasonable suspicion that an individual is armed and dangerous. See United

States v. Davis, 530 F.3d 1069, 1082–83 (9th Cir. 2008). Officer Leach’s

determination, after a records check, that Granados had been convicted only two

years earlier of a violent felony that resulted in an eight-year sentence, further

contributed to the officers’ reasonable suspicion. See United States v. Cotterman,

709 F.3d 952, 968 (9th Cir. 2013) (en banc). Based on Officer Gomez’s training

and experience, Granados’s fidgeting and reaching towards something on the

floorboard of his vehicle, gave rise to a reasonable suspicion that Granados was

trying to conceal something such as a weapon. See Thomas v. Dillard, 818 F.3d

864, 877 (9th Cir. 2016). And, finally, based on Officer Glenn’s training and

experience, the fact that Granados “kept looking around” and was “sweating

profusely” even though it was “a very cold evening,” and was “rubbing down on


                                           2
his legs and rubbing his hands off on his pants,” indicated that Granados might be

preparing to attack a police officer. See United States v. Sokolow, 490 U.S. 1, 5, 11

(1989); United States v. Wilson, 7 F.3d 828, 834 (9th Cir. 1993).

      Considering that “whole picture,” United States v. Cortez, 449 U.S. 411, 417

(1981), and with “appropriate regard for the specific reasonable inferences which

an officer is entitled to draw from the facts in light of his or her experience,”

United States v. Brown, 996 F.3d 998, 1007 (9th Cir. 2021) (cleaned up), we

conclude that the officers had reasonable suspicion that Granados was armed and

dangerous. The district court therefore did not err in denying Granados’s motion

to suppress.

      We reject Granados’s arguments that none of the circumstances present

during the search independently support a finding of reasonable suspicion, because

the Supreme Court has expressly rejected a “divide-and-conquer analysis” that

evaluates factors “in isolation from each other.” United States v. Arvizu, 534 U.S.

266, 274 (2002).

      AFFIRMED.




                                            3